            Case 2:18-cr-00024-TLN Document 180 Filed 08/04/21 Page 1 of 1


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JUSTIN L. LEE
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,               )     2:18-CR-00024-TLN
                                             )
12                              Plaintiff,   )     ORDER TO TRANSPORT
                                             )     FEDERAL DETAINEE
13                   v.                      )
                                             )
14   RAYSHAWN WRAY,                          )
                                             )
15                              Defendant.   )
                                             )
16

17         The United States Marshals Service is HEREBY ORDERED to transport

18   RAYSHAWN WRAY, #77066-112, from the San Bernardino Central Detention Center to

19   the Sacramento County Main Jail. The Marshals Service shall complete the

20   transportation of the defendant to the Sacramento County Main Jail by no later than

21   Thursday, September 2, 2021.

22   DATED: August 3, 2021

23
                                                   Troy L. Nunley
24
                                                   United States District Judge
25

26

27

28
